Baldwin, J. delivered the opinion of the Court
Cope, J. and Field, C. J. concurring.
This was an action for the recovery of a tract of land. The error assigned by. the appellant is the exclusion of a certain executory cpntract for the sale of the land sued for. This agreement was referred to in the testimony of one McFarland, the subscribing witness. The counsel offering the deposition and the agreement, explained that it was the intention of the plaintiff to show, in connection with it, that the defendant claimed the premises under one Wooster, who was a party to the instrument.
It seems that Wooster executed a mortgage of these premises to defendant, and that the latter foreclosed the mortgage, and went into possession under the decree of foreclosure. The object of the plaintiff was to show that he had succeeded to the estate of Scaggs & Co., who made this executory agreement, and that Wooster and his assigns, having failed to comply with the contract on their part, forfeited all their rights under the same; and that, by force of this, Scaggs & Co. became remitted to their original title, of which plaintiff was the assignee. What phase the ease would have assumed after this proof, had it been admitted, we cannot anticipate; or • whether the plaintiff would have been enabled to show all the facts necessary to a recovery. Prima facie, the plaintiff’s proof, thus offered, was relevant to the issue, and that was enough to entitle him to introduce it. The plaintiff was entitled to introduce his proofs in his own order. He was not bound to make his whole case complete by any one item of proof. A case consists, frequently, of various facts, neither one of which makes it out; and to hold that a party is not entitled to introduce any part until he establishes the whole, is to require an impossibility. All that the Court can ask is, that the particular evidence offered conduces to establish any one proposition involved in the issue. It is time enough to pass *336upon the sufficiency of the proofs after they are all in the cause. There must be a starting place somewhere, and the Court should never reject evidence merely because, unaided by other testimony, it is insufficient, if it tend legally to prove any part of the case.
We do not feel called upon to pass upon the merits, for the reason that we have not the facts before us. It is not easy to see, however, if defendant entered under Wooster, how he could stand in any better position than Wooster, who entered under Scaggs & Co. But it is not necessary to anticipate the case as it may be made upon a full devélopment of the facts. It is enough for the disposition of this appeal, that the proof was relevant as tending to prove the plaintiff’s case, and was, therefore, improperly rejected.
Judgment reversed, and cause remanded.